Case o-2U0-/lof/-reg VOC 194 Filed Vo/OO/zl Entered Os/O0/241 L214 42

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

 

x
In Re: Chapter 7
Diamond Finance Co., Inc., Case No. 820-71877-A736
Debtor.
x
DECLARATION OF SERVICE

 

Lisa Carpinone, secretary to Marc A. Pergament, an attorney admitted to practice in
this Court, hereby declares, pursuant to 28 U.S.C, § 1746, as follows:

On May 6, 2021, I served the foregoing Notice of Hearing, Affirmation in Support

and proposed order approving the settlement with JJAZ Inc. & Combine Distributing Profit Sharing
Plan (“Motion”) [Docket No. 193] upon the following:

SEE ATTACHED SERVICE LIST

pursuant to Local Bankruptcy Rule 9036-2(b), by transmitting a copy of the Notice of Electronic
Filing and Motion to the email addresses listed above.
Pursuant to 28 U.S.C. § 1746, J declare that the foregoing is true and correct.
Executed in Garden City, New York on May 6, 2021.

fan (Donine

Lisa Carpinone v
Case o-2U0-/lof/-reg VOC 194 Filed Vo/OO/zl Entered Os/O0/241 L214 42

SERVICE EIST

A.Y. Strauss LLC
Attomeys for Jacob Benzaquen
Attn: Eric H. Horn, Esq.

Via E-Mail - ehorn@aystrauss.com
Attn: Heike M. Vogel, Esq.

Via E-Mail - hvogel@aystrauss.com

Alyse Miller
Via E-Mail - jjaz49@gmail.com

Ameri Law Firm

Attorneys for Y&M Enterprises

Attn: Steven A, Jayson, Esq.

Via E-Mail - steven.jayson@amerilawfirm.com

Carter Ledyard & Milburn LLP
Attorneys for Attorneys for
Millennium Motor Sports, LLC
Attn: Aaron R, Cahn, Esq.

Via E-Mail - bankruptcy@clm.com

Farrell Fritz, P.C.

Attorneys for Marc D. Scherr 212 Irrevocable Trust,
Marc Scherr, Scott Scherr and Harold Herling

Attn: Patrick Collins, Esq.

Via E-Mail - pcollins@farrellfritz.com

Attn: Darren A. Pascarella, Esq.

Via E-Mail - dpascarella@farrellfritz.com

 

Garvin Peters
Via E-Mail - garvinpeters92@gmail.com

J. Garson, LLC
Attn: Jeffrey Garson

Via E-Mail - garsonproperty@yahoo.com

Jerome Krantz Defined Benefit Plan
Attn: Mr. Jerry Krantz,

Via E-Mail - jkrantz@krantzfinancial.com
Case o-2U0-/lof/-reg VOC 194 Filed Vo/OO/zl Entered Os/O0/241 L214 42

Michael G. McAuliffe, Esq.
Attorney for 613 Automotive Group, Inc.
and Roger Schneier

Via E-Mail - memlaw@optonline.net

Nicholas Goodman & Associates, PLLC
Attorneys for Marcos Benzaquen

Attn: H. Nicholas Goodman, Esq.

Via E-Mail - ngoodman@ngoodmanlaw.com

Office of the United States Trustee
Attn: Stan Yang, Esq.

Via E-Mail - stan. y.yang@usdoj.gov

Olshan Frome Wolosky LLP
Attorneys for Petitioning Creditors
Attn: Michael S. Fox, Esq.

Via E-Mail - mfox@olshanlaw.com

Platzer, Swergold, Levine,

Goldberg, Katz & Jaslow, LLP

Attn: Andrew S. Muller, Esq.

Via E-Mail - amuller@platzerlaw.com

Pryor and Mandelup

Attorneys for Torac Realty LLC

Attn: Robet L. Pryor, Esq.

Via E-Mail - rlp@pryormandelup.com

Scott G, Cerbin, Esq., PLLC
Attorneys for Nicholas J. Mundy
Attn: Scott G. Cerbin, Esq.

Via E-Mail - mail@cerbinlaw.com

The Kantrow Law Group, PLLC

Proposed Attorneys for Allan B. Mendelsohn, Esq.,
Attn: Fred 8. Kantrow, Esq.

Via E-Mail - fkantorw@thekantrowlawgroup.com
Case o-2U-f/loff-reg Voc ly4 Filed Uo/Vo;zL Entered Qo/U0/ed Leia ac

The Steiner Law Firm, PLLC

Attorneys for Marcos Benzaquen

Attn: Norman Steiner, Esq.

Via E-Mail - norm@thesteinerlawfirm.com

Wayne Greenwald, PC
Attorneys for Debtor
Attn: Wayne M. Greenwald, Esq.

Via E-Mail - grimlawyers@aol.com

The Law Offices of Bennet D. Krasner, Esq.
Attorneys for Defendant
Attn: Bennett D. Krasner, Esq.

Via E-Mail - bkrasner@bdklaw.net
